
	

113 HR 4282 IH: Creating Access to Residency Education Act of 2014
U.S. House of Representatives
2014-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4282
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2014
			Ms. Castor of Florida (for herself and Mr. Heck of Nevada) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize grants for graduate medical education
			 partnerships in States with a low ratio of medical residents relative to
			 the general population.
	
	
		1.Short titleThis Act may be cited as the Creating Access to Residency Education Act of 2014.
		2.Graduate medical education partnerships in States with a low ratio of medical residents relative to
			 general populationPart B of title III of the Public Health Service Act is amended by inserting after section 317T (42
			 U.S.C. 247b–22) the following:
			
				317U.Graduate medical education partnerships in States with a low ratio of medical residents relative to
			 general population
					(a)In generalThe Administrator of the Centers for Medicare & Medicaid Services (in this section referred to as the Administrator) shall make grants to, or enter into contracts with, eligible entities to support the creation of
			 new medical residency training programs or slots within existing programs
			 in States in which there is a low ratio of medical residents relative to
			 the general population.
					(b)EligibilityTo be eligible to receive Federal funding under this section, an entity must—
						(1)be located in a State in which there are fewer than 25 medical residents per population of 100,000;
			 and
						(2)be a public or nonprofit teaching hospital or an accredited graduate medical education training
			 program.
						(c)PartnershipsIn supporting the creation of new medical residency training programs or slots through a grant or
			 contract under this section, an eligible entity may enter into a
			 partnership with a State, local government, community health center, local
			 health department, hospital, or other organization deemed by the entity to
			 be appropriate.
					(d)Matching fundsAn agreement awarding a grant or contract under this section shall—
						(1)in the case of a new or existing medical residency training program in the field of primary care—
							(A)require the entity awarded such grant or contract to provide one-third of the cost of the slots to
			 be funded through the agreement; and
							(B)to the extent and in the amounts made available in advance in appropriations Acts, require the
			 Administrator to provide the remaining two-thirds of the cost of such
			 slots; and
							(2)in the case of a new or existing medical residency training program in any other field—
							(A)require the award recipient to provide one-half of the cost of the slots to be funded through the
			 agreement; and
							(B)to the extent and in the amounts made available in advance in appropriations Acts, require the
			 Administrator to provide the remaining one-half of the cost of such slots.
							(e)RequirementsThe Administrator shall establish application processes for eligible entities to receive funding
			 under this section, including multiyear commitments to ensure the
			 continued funding of graduate medical education slots for residents in
			 training.
					(f)DefinitionFor purposes of this section, the Administrator shall define the term primary care.
					(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $25,000,000 for fiscal year
			 2015, and such sums as may be necessary for fiscal years 2016 through
			 2020..
		
